UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1854



XIANG LING PENG,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



                            No. 04-2537



XIANG LING PENG,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petitions for Review of Orders of the Board of Immigration
Appeals. (A96-100-859)


Submitted:   June 8, 2005                  Decided:   July 12, 2005


Before MICHAEL and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Petitions denied by unpublished per curiam opinion.


Bruno Joseph Bembi, Hempstead, New York, for Petitioner. Robert D.
McCallum, Jr., Assistant Attorney General, Terri J. Scadron,
Assistant Director, Hillel R. Smith, OFFICE OF IMMIGRATION
LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           In these consolidated petitions for review, Xiang Ling

Peng, a native and citizen of the People’s Republic of China,

petitions for review of two separate orders of the Board of

Immigration   Appeals:     (1)   affirming,    without   opinion,   the

immigration judge’s denial of her requests for asylum, withholding

of removal, and protection under the Convention Against Torture;

and (2) denying her motion to reopen.

           Peng    first    challenges   the     immigration   judge’s

determination that she failed to establish her eligibility for

asylum.   To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence [s]he presented

was so compelling that no reasonable factfinder could fail to find

the requisite fear of persecution.”      INS v. Elias-Zacarias, 502

U.S. 478, 483-84 (1992).    We have reviewed the evidence of record

and conclude that Peng fails to show that the evidence compels a

contrary result.   Accordingly, we cannot grant the relief that she

seeks.

           Additionally, we uphold the immigration judge’s denial of

Peng’s request for withholding of removal.      “Because the burden of

proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant who

is ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).” Camara v. Ashcroft, 378


                                 - 3 -
F.3d 361, 367 (4th Cir. 2004).           Because Peng fails to show that she

is eligible for asylum, she cannot meet the higher standard for

withholding of removal.

               We also find that substantial evidence supports the

immigration judge’s finding that Peng fails to meet the standard

for relief under the Convention Against Torture.                 To obtain such

relief, an applicant must establish that “it is more likely than

not that he or she would be tortured if removed to the proposed

country of removal.”            8 C.F.R. § 1208.16(c)(2) (2005).       We find

that    Peng     failed    to   make    the   requisite   showing   before   the

immigration court.

               Peng also claims that the immigration judge refused to

allow her sufficient time to present testimony in violation of her

rights to due process.          Our review of the record reveals that Peng

was given the option to continue her case in order to present

additional testimony but declined.              Under these circumstances, we

cannot conclude that Peng was denied due process of law.

               Finally, Peng claims that the Board abused its discretion

in     denying    her     motion   to    reopen.     We   have    reviewed   the

administrative record and the Board’s decision and find no abuse of

discretion in its denial of the motion to reopen.                     8 C.F.R.

§ 1003.2(a) (2005); INS v. Doherty, 502 U.S. 314, 323-24 (1992);

Yanez-Popp v. INS, 998 F.2d 231, 234 (4th Cir. 1993).




                                        - 4 -
          Accordingly, we deny the petitions for review.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                  PETITIONS DENIED




                                - 5 -